 Kirstin M. Zabierowsky


                                          1st


                                          0
                                          0




Case 1:20-bk-01275-HWV    Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15   Desc
                          Main Document    Page 1 of 12
Case 1:20-bk-01275-HWV   Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15   Desc
                         Main Document    Page 2 of 12
      Check one of the following two lines.

                                          If this line is checked,




                                        Check one.

                If “None” is checked, the rest of § 2.A need not be completed or reproduced.




Case 1:20-bk-01275-HWV       Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15              Desc
                             Main Document    Page 3 of 12
                                 Check one.

              If “None” is checked, the rest of § 2.B need not be completed or reproduced.




Case 1:20-bk-01275-HWV    Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15               Desc
                          Main Document    Page 4 of 12
               Check one.

              If “None” is checked, the rest of § 2.C need not be completed or reproduced.




              If “None” is checked, the rest of § 2.D need not be completed or reproduced.




Case 1:20-bk-01275-HWV      Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15             Desc
                            Main Document    Page 5 of 12
Case 1:20-bk-01275-HWV   Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15   Desc
                         Main Document    Page 6 of 12
AmeriCredit/GM Financial         2017 Jeep Compass




 Case 1:20-bk-01275-HWV    Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15   Desc
                           Main Document    Page 7 of 12
Case 1:20-bk-01275-HWV   Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15   Desc
                         Main Document    Page 8 of 12
                                                     .




Case 1:20-bk-01275-HWV   Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15   Desc
                         Main Document    Page 9 of 12
                                                                            Check one of the
         following two lines.

                      If “None” is checked, the rest of § 4.A need not be completed or
                reproduced.

         ___




                                                                     Check one of the following
   two lines.

                   If “None” is checked, the rest of § 5 need not be completed or reproduced.

   ___




Case 1:20-bk-01275-HWV          Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15                 Desc
                                Main Document   Page 10 of 12
   Check the applicable line:




Case 1:20-bk-01275-HWV          Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15   Desc
                                Main Document   Page 11 of 12
Case 1:20-bk-01275-HWV   Doc 39 Filed 10/15/20 Entered 10/15/20 11:19:15   Desc
                         Main Document   Page 12 of 12
